DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-17 are under examination.
	Applicant’s claim to priority to certain provisional and non-provisional US applications is acknowledged.  A Continuation of this application has already been allowed.
	Three IDS statements have been entered and considered.
	The replacement drawings filed 8/30/2021 are suitable for examination.
	The decision on the petition for color drawings was addressed under separate cover.
Claim Objections
Claims 16-17 are objected to because of the following informalities:  Claim 16 as filed has two claims: “a method of claim 1…chromosome pair. System for displaying a comparison…” where it appears a copy/paste or formatting issue failed to separate the two claims.  It is unclear which claim is the “right” claim to examine in this context.  Fixing this error would also require a renumbering, so that claim 16 remains a method, the system becomes claim 17 and the computer program becomes claim 18, or something similar.  Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
In claim 16 the generic placeholder is “processor configured to”, and the specialized function is: “compare the genotypic information of the first individual and the second individual; display an indication of the comparison of the genotypic information of the first individual and the second individual graphically, wherein: a first graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are identical; and a second graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are half identical”.
In claim 17 the generic placeholder is “instructions for”, and the specialized function is: “displaying an indication of the comparison of the genotypic information of the first individual and the second individual graphically, wherein: a first graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are identical; and a second graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are half identical.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 USC 112(b) or 112 (second paragraph) as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
With respect to claims 16-17, as set forth above, claim limitations identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In claim 16 the generic placeholder is “processor configured to”, and the specialized function is: “compare the genotypic information of the first individual and the second individual; display an indication of the comparison of the genotypic information of the first individual and the second individual graphically, wherein: a first graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are identical; and a second graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are half identical”. Claim 16 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. In claim 16, the basis for the comparison of the genotypic information “graphically” is not clearly and particularly set forth.  It is not clear whether the information being compared between the two individuals is the same type of genotypic information.  The term “genotypic information” is not limited to the same loci, haplotypes, chromosomes, or sequences.  The nature of the comparison is also not clearly set forth, in terms of what is to be graphically compared- be it sequence to sequence, genotype to genotype or chromosome to chromosome.  Additionally, the claim fails to particularly point out and distinctly claim the algorithms, steps or processes required to create and display “an indication of the comparison…graphically” using the listed graphical symbols, or the indication of the half-identical regions.  The claims fails to set forth when a comparison is determined to be valid, invalid, or undetermined.  At what point do two sequences, or sets of haplotypes “identical” or half-identical?  If the haplotypes are the same, but other differences exist in non-haplotyped loci, are the sequences identical?  At what point would such a match be half-identical?  The claim is silent.  The specification fails to provide the steps, algorithms and processes required to direct a display to make the comparison, and the specific displays required.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claim 17 the generic placeholder is “instructions for”, and the specialized function is: “displaying an indication of the comparison of the genotypic information of the first individual and the second individual graphically, wherein: a first graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are identical; and a second graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are half identical.” Claim 17 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. In claim 17, the basis for the comparison of the genotypic information “graphically” is not clearly and particularly set forth.  It is not clear whether the information being compared between the two individuals is the same type of genotypic information.  The term “genotypic information” is not limited to the same loci, haplotypes, chromosomes, or sequences.  The nature of the comparison is also not clearly set forth, in terms of what is to be graphically compared- be it sequence to sequence, genotype to genotype, chromosome to chromosome, or genotype to sequence, etc.  Additionally, the claim fails to particularly point out and distinctly claim the algorithms, steps or processes required to create and display “an indication of the comparison…graphically” using the listed graphical symbols, or the indication of the half-identical regions.  The claim fails to set forth when a comparison is determined to be valid, invalid, or undetermined.  At what point do two sequences, or sets of haplotypes “identical” or half-identical?  If the haplotypes are the same, but other differences exist in non-haplotyped loci, are the sequences identical?  At what point would such a match be half-identical?  The claim is silent.  The specification fails to provide the steps, algorithms and processes required to direct a display to make the comparison, and the specific displays required.   One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 16-17 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Beyond the issues raised related to functional language, the following indefiniteness has been identified.
The metes and bounds of claim 1, 16 and 17 are unclear, with respect to the “indication” of the two individuals.  It is unclear what this indication is intended to encompass, and how it differs from any genotypic information for those individuals.  There is no clear link between the indication and the genotypic information.  If the “indication” is intended to be a name, or ID number which is used to search a database for associated genotypic information, the claim should make this clear.  It is similarly unclear what the term “genotypic information” is intended to comprise.  Various aspects of genotypic data could fall within this term, from sequences, and haplotypes, to genotypes. This is underscored by the recitation of claim 2, where input as to the “type of genotypic information” is required, in reference to claim 1 /16/ 17. Further in claim 1, the recitation of “retrieving the genotypic information” lacks basis in any other step of claim 1.  The preamble recites “genetic data,” which is not necessarily of equal scope or meaning to “genotypic information.”  
Further in claim 1, the basis for the comparison and display of the genotypic information “graphically” is not clearly and particularly set forth.  It is not clear whether the information being compared between the two individuals is the same type of genotypic information, over the same region of the genome.  The term “genotypic information” is not limited to the same loci, haplotypes, chromosomes, or sequences.  The nature of the comparison is also not clearly set forth, in terms of what is to be compared and graphically displayed- be it sequence to sequence, genotype to genotype, chromosome to chromosome, or genotype to sequence, sequence to haplotype…et al.  The claim fails to particularly point out and distinctly claim how to create and display “an indication of the comparison…graphically” using the listed graphical symbols, or the indication of the half-identical regions.  The claim fails to set forth when a comparison is determined to be valid, invalid, or undetermined.  At what point do two sequences, or sets of haplotypes “identical” or half-identical?  If the haplotypes are the same, but other differences exist in non-haplotyped loci, are the sequences identical?  At what point would such a match be half-identical?  The claim is silent. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 2 are unclear.  It is unclear what types of genotypic information are to be selected from, and how this selection is intended to modify the method of claim 1. The claim does not identify possible types from which the user should select.  It is unclear how any selection would then affect the comparison in claim 2. This is underscored by the limitations of claims 3-5, where claim 3 sets forth an undefined list of types, and claims 4-7 set forth “genes” or “user-selected genetic data” and a list of traits as the types to be compared.  Claim 6 allegedly sets forth a list of types of genome information, however these are traits, and not specifically genomic information such as a loci, haplotype, sequence read, or genotype. It is further unclear when two compared “types of genotypic information” are “similar” with respect to one another. The term similar does not have a definite definition with respect to sequence comparison, haplotype comparison, or genotype comparison.  In some contexts, 50% identity would not be considered similar.  In other contexts, the opposite may be true. Additionally, the point at which two sequences are considered “similar” or “not similar” is not clearly set forth in the claim.  If 50% identical is intended to be “similar”, it is unclear if a finding of 48% would still qualify as similar.  The use of the term “similar” is broader in scope than is applied to claim 1, where identical or half-identical comparisons are displayed.  It is unclear if this is intended to replace the identical/ half-identical limitations of claim 1, or whether this is an additional comparison step and an additional display step.
The metes and bounds of claim 3 are unclear.  It is unclear how the steps of claim 3 are to be carried out, without any computer system.  The steps regarding “receiving an indication, of the type of genotypic information,” or that “the user has selected one of the items” appear to require input/output features of a computer.  No computer is recited within claim 1, although its use may be implied.  Further in claim 3, the actual types of information that are to be selected from, on the list, are not set forth.  This fails to actually provide any types of information.
The metes and bounds of claims 4-5 are unclear.  In these claims, the “type of genotypic information” is “genes for a particular trait” or “user-selected genetic data” that should be compared.  It is unclear that the “genotypic information” would be considered to encompass sufficient information of all or any genes which would be considered “for” any particular genetic trait.  It is further unclear what “user-selected genetic data” is intended to encompass, as it is no more specific than the “genotypic information” or the “genetic data” recited in claim 1.  
The metes and bounds of claim 6 are similarly unclear.  Initially, claim 6 refers to “genome information” which is not previously set forth in any claim.  If one is to assume this recitation is intended to be “genotypic information” or “genetic data” this recitation is still indefinite with respect to the listed terms.  Each of the listed terms are traits, and not genomic information, per se.  A trait for hair color, for example, may be encoded by one or more genes, but hair color is not genomic information, genotypic information, or genetic data as normally defined in the art.  Further in claim 6, it is entirely unclear what aspect of genotypic data is considered to be responsible for any of the selected traits.  The claim fails to set forth what genotypic information is linked to, or responsible for female fertility, for example. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Claim 7 appears to be, essentially, a duplicate of claim 5.  The difference is in the recitation of “user-specified genetic data” in claim 5, and “user-specified genotypic information” in claim 7.  If indeed these terms are different, and encompass differing types of information, this should be clearly distinguished in all pending claims.  
The metes and bounds of claim 12 are unclear, with respect to the indication of similarity, as set forth above, and additionally “an indication of the twenty-three or other number of chromosome pairs in the human body separately.”  It is further unclear what the “pair” is to represent: a chromosome from individual 1 paired with individual 2, or both chromosomes from a single individual.  It is unclear how this claim modifies the method of claim 1.  Claim 1 does not appear to be limited to human subjects. Further, the genotypic information retrieved for each individual does not specifically comprise information of all chromosomes in the subject.
The metes and bounds of claim 14 are unclear, with respect to the indication of the locations, and “an indication of the twenty-three or other number of chromosome pair.” Initially, “pair” here should be “pairs.”  It is further unclear what the “pair” is to represent: a chromosome from individual 1 paired with individual 2, or both chromosomes from a single individual.  It is unclear how this claim modifies the method of claim 1. Claim 1 does not clearly retrieve chromosome pair information for all subjects, nor does it clearly sets forth data for all locations on every chromosome pair.  It is unclear at what point there is not enough information to make a determination- as the determination is not defined.  In reference to claim 13, one might assume that the determination is one of “not identical” however the terms “not identical” and “not enough information” comprise vastly differing types of information.  It is unclear what “enough” information is for the required comparisons and determinations.
The metes and bounds of claim 15 are unclear, as the term “associated” is not a clearly defined term when linking genotypic data and chromosome pair information.  No chromosomal pair information is clearly received for either individual.  No particular loci are identified for any particular chromosomal pair are clearly received or analyzed.  It is further unclear what the “pair” is to represent: a chromosome from individual 1 paired with individual 2, or both chromosomes from a single individual.  It is unclear how this claim modifies the method of claim 1. It is further unclear when a location is to be “associated” with the genotypic information.  It implies no aspect of identity, or similarity, or any other aspect which could be linked to a location.  
With respect to the “first part” of the compounded claim 16, the method portion, the metes and bounds of the term “similarity” are completely unclear.  Additionally this limitation requires information “for each one of the pair of DNA sequences making up the chromosome pair.”  DNA sequences, per se, are not specifically retrieved as the genetic data, or the genotypic information in claim 1.  Pairs of DNA sequences are also not clearly retrieved.  It is unclear if the “pairs” in this context is the pair of a DNA sequence from individual 1 and individual 2, or whether this limitations addresses DNA sequences from both chromosomes of individual 1.  It is further unclear how this is intended to modify the steps of claim 1.
It is strongly recommended that terms for genotypic information be clearly defined, and that the term be used the same way throughout the claims.  It is entirely unclear what the metes and bounds of the terms “genetic data,” “genotypic information,” “genes,” “user-selected genetic data,” “genome information,” “DNA sequences,” and “chromosome pairs” are each intended to encompass, and  it is further unclear where they differ from one another.  These are not clearly interchangeable terms in the prior art, and the various recitations in the claims appears to indicate differing scopes, but the scopes cannot be determined based on the limitations as recited.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Original, amended, or new claims are each given their broadest reasonable interpretation in light of, and consistent with the written description of the invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is to be achieved. For computer-implemented inventions, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed to achieve the desired results. See MPEP §§ 2163.02 and 2181, subsection IV.As set forth in MPEP 2161, 2181 and 2185, “the claims must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps.”
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
"Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Additionally, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp..”  An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112  "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
The claimed invention, drawn to computer programs, and computer systems for comparing and displaying genetic data between two individuals, without a specification as to the type of comparison, or the type of information, employs the following generic placeholder for “means” and the following specialized functions: 
In claim 16 the generic placeholder is “processor configured to”, and the specialized function is: “compare the genotypic information of the first individual and the second individual; display an indication of the comparison of the genotypic information of the first individual and the second individual graphically, wherein: a first graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are identical; and a second graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are half identical”.
In claim 17 the generic placeholder is “instructions for”, and the specialized function is: “displaying an indication of the comparison of the genotypic information of the first individual and the second individual graphically, wherein: a first graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are identical; and a second graphical symbol is used to display an indication of the genome regions for which the first individual and the second individual are half identical.”
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed computer programs and system technology illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure required.
The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.  Additionally, simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).
In order to practice the claimed invention one of skill in the art must have a computer program, and a computer system to compare two sets (or more) of “genetic data” and then display certain aspects of the results of the comparison, utilizing graphical symbols, colors, or other elements.  The actual calculations, algorithms, or steps for specifically performing the steps and specialized functions of the claims are not clearly provided by the disclosure. While the specification provides some algorithms or flowcharts related to one or more processes or calculations, there is not a clear basis linking specific algorithmic processes to specific steps within the entire scope of the claim, and an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). 
The specification provides a high level, generic description of the invention in the background section, pages 1-2.  Figures 1-5 provide flow charts and screenshots representing certain displayed information, which provide only the same results-based language of the claims, and do not link specific algorithms or step by step directions to any particular limitation of the claims. The examples of the disclosure, beginning at page 4 are all completely theoretical, providing no actual genetic information, individual data, computer systems or programs to carry out the specialized functions.  From [0019] on, the specification describes the basic concepts of comparing sequence data, but fails to provide specific algorithms, structures, or step by step instructions to carry out the specialized functions as set forth above.  The specification comprises a variety of steps and elements not clearly required in the independent claims to achieve the desired goals.  Additionally, in view of the indefiniteness of certain aspects of claims 16 and 17, the specification fails to provide appropriate limited definitions and specific types of comparisons, displays, etc.  It is unclear what the indication of an individual is intended to encompass, and how it differs from any genotypic information for those individuals.  There is no clear link between the indication and the genotypic information.  The term “genotypic information” does not have a limited definition throughout the claims, and it is not required to be the same for each individual.  Various aspects of genotypic data could fall within this term, from sequences, and haplotypes, to genotypes. Each of these would require different types of algorithms, structures, or step-by-step instructions to carry out the comparisons. The information being compared between the two individuals is not required to be the same type of genotypic information, over the same region of the genome.  The term “genotypic information” is not limited to the same loci, haplotypes, chromosomes, or sequences.  Further in claim 17, the basis for the comparison and display of the genotypic information “graphically” is not linked to any particular process or algorithm. The nature of the comparison to be compared and graphically displayed- be it sequence to sequence, genotype to genotype, chromosome to chromosome, or genotype to sequence, sequence to haplotype…et al. would each require differing types of algorithms, structures or step-by-step processes.  The specification does not set forth a clear set of algorithmic steps required to create and display “an indication of the comparison… graphically” using the listed graphical symbols, or the indication of the half-identical regions.  The specification lacks algorithms or routines to determine when a comparison is be valid, invalid, or undetermined.  No specific algorithms, structures or specific processes in the disclosure point out when two sequences, or sets of haplotypes are “identical” or half-identical?  The specification does not address an instance where the haplotypes are the same, but other differences exist in non-haplotyped loci; in respect to the idea of being identical.  
Therefore, there is no clear linkage between this disclosure and each required specialized function. The claims fail to set forth the minimally sufficient set of steps required for achieving the specialized function, to meet the ultimate goal of the invention. The disclosure fails to link specific algorithms, structures or step-by-step instructions to the specialized function(s) and therefore the claims lack sufficient written description for the specialized functions.
Around the time of the invention, in 2007, the state of the art can be represented by Kennedy (US 7,818,281 B1: of record), Pearson (1988; of record) and/or Gaskin (US 2007/0037182 A1; of record). 
Pearson (Pearson, W. et al. Improved Tools for Biological Sequence Comparison. PNAS Vol 85, p2444-2448, 1988) is an example of computer programs which compare and display specific types of genetic data, in a specific way.  Pearson discloses several programs for comparisons of protein and DNA sequences, FASTA, FASTP, RDF2 and LFASTA.  The programs display all the regions of local similarity between two sequences with scores greater than a threshold.  Displays of individual alignments, or matrices are provided.  A specific score for pair-wise similarity between two sequences is determined, utilizing specific tables, parameters, and thresholds.  Specific considerations are made for conservative replacements, insertions and deletions.  Figure 1 is a plot showing regions of similarity between two sequences, at each stage of the algorithmic process.  Significance is assessed using a specific program, RDF2.  Individual alignments can be shown with certain graphical colors or symbols indicating identity, non-identity, conservative substitution, etc. Figure 2B illustrates this display where identical residues are shown using “:” and non-identity is a space.  Other symbols can be utilized to convey information, for example the “X” symbol used to illustrate the boundaries of the initial match made using the programs Pearson provides the specific computer systems and programs implemented in C, under Unix, Vax and PC operating systems.  This is an example of a system and program which compares genetic data from two sources, and displays certain graphical indications, but the actual sequences are of a specific type (polynucleotide, or polypeptide sequences, not haplotypes or genotypes) and use a specific type of comparison (pair-wise similarity), having specifically identified parameters and outputs.  This is in contrast to the pending claims, and the disclosure.  
 Kennedy is directed to comparing and visualizing haplotypic information within family members.  Specific genotypic and haplotype information (high density SNP data) is retrieved for each member of a family, pedigrees are generated, haplotypes are reconstructed, which are then compared to one another, to determine a degree of identity or similarity. A computer program named “Merlin” is utilized for the haplotype reconstruction.  The results of the comparison are displayed using colors, shapes, or other graphical elements.  (Fig 2, columns 11-12, and Fig 4) The computer programs and computer systems carry out the specified comparisons, and display the specific results.  Figure 4 is an example of comparing a particular chromosomal segment between father, mother and child, using differing shades of grey to show from which parent a region of the chromosome originated, and an indication of chromosomal location.  Figure 5 breaks down each chromosome across the genome with respect to areas of identity or similarity.  Element 204 of Fig 2 utilizes a software tool named “Chromosome Painter.” 
“a software tool is then used to facilitate visualization, for example, color-codes data for each chromosome, pattern-codes data for each chromosome, physical shape pop out data for each chromosome, sound-codes data for each chromosome, etc. The visualization software can be illustrated using an exemplary preferred embodiment, "Chromosome Painter" that takes this information on recombination breakpoints and grandparental assignment and color-codes the data for each chromosome so that it can be visualized in color. At step 205, the visual recombination events in the families are provided. The form of the visualization can be of various chart types, for example, line, column, stacked column, floating column, 3D column, Stack 3D column, Parallel 3D column, pie, 3D pie, bar, stacked bar, floating bar, area, stacked area, scatter, polar, mixed, etc. Other forms of visualization can be data in the form of links within the charts or graphs. For example, the links can open up and display detailed data or information regarding the corresponding area.”  

Additionally Kennedy specifies: 
“In a preferred embodiment, the Linux (software platform) system is used to generate the files and the Window system is used to generate the input files and the final plots. In another preferred embodiment, the programs: GDAS (GeneChip DNA Analysis Software, available from Affymetrix, Inc.), R scripts, Shell scripts, Perl scripts and Merlin software program are used to visualize recombination events in families.”   

Columns 13-14 provide actual step-by-step processes for carrying out the specialized functions of comparison and display, referencing Fig 3. Example 1 provides actual data, comparisons, pedigrees, and displays of compared information, including command line instructions.
Kennedy does not address the use of all data which can fall within the idea of “genetic data” or “genotypic information” and performs a specific type of haplotype comparison between the submitted datasets for each individual.
Gaskin is directed to:
“Oligonucleotide primers and probes for detecting Ancestry informative marker (AIMs) polynucleotides that contain a single nucleotide polymorphism or that contain an insertion or deletion, are provided, as are methods of using the oligonucleotide primers and probes to draw an inference as to a trait of an individual. The trait can be, for example, biogeographical ancestry, a pigmentation trait, responsiveness to a drug, or susceptibility to a disease.” (abstract)
Gaskin utilizes specific, disclosed “ancestry information markers” to infer traits in an individual.  Particular AIM are disclosed by SEQ ID NO, and a specific type of comparison is disclosed: determining whether SNP data at particular, named loci are identical, or not identical between individuals.  Proportions of ancestral contributions to a genome can also be estimated using a specific set of AIM sequence information and/or SNP information. Gaskin states that multiplex reactions are utilized to analyze the nucleotide occurrences of SNP, as exemplified by AIM.  Figure 1 is a diagram exemplifying a display of a comparison of chromosomal segments between father, mother and child.  Shades of grey and black are used to indicate certain information.  Figures 2-4, 6-7,  use “triangle plots” to display individual ancestry estimates resulting from the SNP comparisons.  Figure 10 represents the biogeographic ancestry admixture proportions for 8 members of a family pedigree.  Circles represent females, squares represent males, and the BGA is displayed as a fraction.  Other figures show the distributions of SNP related to certain traits.  
“[0146] For example, in screen of genetic markers associated with patient response to the cholesterol lowering drug, Lipitor.TM., in terms of low-density lipoprotein (LDL) response, which is an indicator of favorable response, some of the most powerful markers identified for LDL response to Lipitor.TM. were gene types that are not immediately recognized as relevant for drug response, including, for example, TYR, OCA2, TYRP, FDPS, and HMGCR (see, also, Intl. Publ. No. WO 03/002721 (PCT/US02/20847), and Intl. Publ. No. WO 03/045227 (PCT/US02/38345), each of which is incorporated herein by reference). When combined with markers from genes that are biologically relevant for response, they augment the ability to make accurate inferences of response from the DNA. Each of these markers also is an excellent AIM, indicating that the linkage of the AIMs to drug response is likely a function of ancestral differences in response proclivity (see Example 5).”

The specific types of comparisons include determining a likelihood determination for affiliation with each ancestral group.  Paragraph [0196] sets forth how to use such likelihood determinations to create the triangle graphs.  Gaskin sets forth certain commercially available kits and instructions, and algorithms for carrying out the comparison and display, ANCESTRYbyDNA TM V1.0, 2.0, and/or 3.0 and MALD.  Gaskin utilizes specific types of genetic data, to perform specific comparisons, and displays results in certain specified ways, utilizing the provided computer systems and algorithms.
The skilled practitioner would first turn to the instant specification to identify the specific algorithms or steps required by the specialized functions recited by the claims. However, the instant disclosure does not provide a written description of those specialized functions, and fails to link the particular algorithms or processes disclosed by the specification to specific functional limitations of the claims. As such, the skilled practitioner would turn to the prior art for guidance as to any known correlations between the disclosed structures or algorithms, and the specialized functions of the claims, however, the prior art shows that different types of genetic data require different steps in making comparisons, based on the ultimate question being answered.  The prior art illustrated specific types of analysis are not necessarily applicable to all types of data.  As such, the claims lack adequate written description.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite computer systems, methods, and computer program products.
With respect to step  (2A)(1) The claims recite an abstract idea of comparing datasets, and displaying results of the comparisons.  The claims also embrace the natural law describing the naturally occurring correlations between genotypes and phenotypes, such as traits. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Claims 1, 16 and 17 are independent, reciting nearly the same limitations for method, computer system, and computer program product. Only claim 1 is quoted here, for clarity.
	Mental processes recited in claim 1 include:
“comparing the genotypic information of the first individual and the second individual” (a mental step of comparing strings of data).
“displaying an indication…for which the (first and second) individual are identical” (the determination of identity is a matching operation, a mental step)
“displaying an indication…for which the (first and second) individual are half-identical” (the determination of half-identity is a matching operation and making a calculation as to percent identity = 50%, a mental step, and a calculation- a mathematic concept)
Natural law embraced by claims 1:
The comparison of naturally occurring genetic data between individuals, and the determination of the naturally occurring exhibition of a trait, or an aspect of “relatedness” is a genotype/ phenotype correlation.
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim X recites the additional element that is not an abstract idea: “receiving an indication of a (first/ second) individual” and “retrieving the genotypic information for the (first/second) individual” which are each a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claims 1, 16 and 17 also recite the additional non-abstract element of  a display, computer system comprising processor, and memory, and a display and a computer program product comprising instructions, which are general purpose computer system elements.
	The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exceptions.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-15 have been analyzed with respect to 2A-2.  Dependent claims 2-7, 12-16 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 8-11 are directed to additional computer limitations, describing display elements. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Kennedy, Pearson and Gaskin (of record) each disclose receiving data, particular genetic data.  Kennedy and Gaskin each disclose receiving indications of a individual, or individuals.  Kennedy and Gaskin disclose steps of retrieving genetic data linked to an individual.  These elements are equivalent to the claimed data gathering steps.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1, 16 and 17:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Each of Kennedy, Pearson and Gaskin disclose computer systems or computing elements equivalent to the claimed elements, which perform the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	With respect to claim 1: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  Above, the additional limitations were shown to be routine and well known in the art by the citations of Pearson, Kennedy and Gaskin. These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c).)
	Dependent claims 2-15 have been analyzed with respect to step 2B. Dependent claims 2-7, 12-15 provide additional abstract limitations.  Dependent claims 8-11 relate to additional computer display components discussed above.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while computer-implemented, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) s 1-17 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Kennedy (US 7,818,281).
Kennedy is directed to comparing and visualizing haplotypic information within family members.  
With respect to claim 1, 16 and 17, indications of individuals, such as “parent” and “child” as well as specific genotypic and haplotype information (high density SNP data) are accepted and retrieved.  From this data, pedigrees are generated, and haplotypes are reconstructed, which are then compared to one another, to determine a degree of identity or similarity. A computer program named “Merlin” is utilized for the haplotype reconstruction.  The results of the comparison are displayed using colors, shapes, or other graphical elements.  (Fig 2, columns 11-12, and Fig 4) The computer programs and computer systems carry out the specified comparisons, and display the specific results.  Figure 4 is an example of comparing a particular chromosomal segment between father, mother and child, using differing shades of grey to show from which parent a region of the chromosome originated, and an indication of chromosomal location.  Figure 5 breaks down each chromosome across the genome with respect to areas of identity or similarity.  Element 204 of Fig 2 utilizes a software tool named “Chromosome Painter.” 
“a software tool is then used to facilitate visualization, for example, color-codes data for each chromosome, pattern-codes data for each chromosome, physical shape pop out data for each chromosome, sound-codes data for each chromosome, etc. The visualization software can be illustrated using an exemplary preferred embodiment, "Chromosome Painter" that takes this information on recombination breakpoints and grandparental assignment and color-codes the data for each chromosome so that it can be visualized in color. At step 205, the visual recombination events in the families are provided. The form of the visualization can be of various chart types, for example, line, column, stacked column, floating column, 3D column, Stack 3D column, Parallel 3D column, pie, 3D pie, bar, stacked bar, floating bar, area, stacked area, scatter, polar, mixed, etc. Other forms of visualization can be data in the form of links within the charts or graphs. For example, the links can open up and display detailed data or information regarding the corresponding area.”  

Additionally Kennedy specifies: 
“In a preferred embodiment, the Linux (software platform) system is used to generate the files and the Window system is used to generate the input files and the final plots. In another preferred embodiment, the programs: GDAS (GeneChip DNA Analysis Software, available from Affymetrix, Inc.), R scripts, Shell scripts, Perl scripts and Merlin software program are used to visualize recombination events in families.”   

Columns 13-14 provide actual step-by-step processes for carrying out the specialized functions of comparison and display, referencing Fig 3. Example 1 provides actual data, comparisons, pedigrees, and displays of compared information, including command line instructions.
With respect to claim 2, the indication of similarity is received as the type of comparison, and displayed, as in Figure 4.
With respect to claims 3, 5,  and 7, the selection of the type of genotypic information is accepted and can be SNP data, or haplotype data, or other “user-defined genetic data”.  
With respect to claims 4 and 6, Kennedy discusses utilizing the genotypic information to assess the inheritance of a particular trait in Example 1.  The discussion of Figure 4 also provides the analysis of traits. “In studying this family tree, one can trace the inheritance of a given trait in the family. Factors that are involved in determining patterns of inheritance include the location of the trait-causing gene. These factors can be visually observed in the summary chromosome charts.” (col 16). 
With respect to claims 8-11, color coding, using various symbols or display formats are disclosed by Kennedy in the discussion of the Chromosome Painter, and in Example 1.  
With respect to claim 12, Figure 5 of Kennedy shows indications of all chromosomes of the individual separately.
With respect to claim 13-14, Kennedy discloses an indication of genomic regions that are not identical or are lacking in information in Fig 1 and 4. 
With respect to claim 15, Figure 4 shows indications of chromosomal locations.  
With respect to the initial half of claim 16, reciting a method step limitation, figures 4 and 5 show the two chromosomes separately.
	
Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Gaskin (US 2007/0037182 A1).
Gaskin is directed to:
“Oligonucleotide primers and probes for detecting Ancestry informative marker (AIMs) polynucleotides that contain a single nucleotide polymorphism or that contain an insertion or deletion, are provided, as are methods of using the oligonucleotide primers and probes to draw an inference as to a trait of an individual. The trait can be, for example, biogeographical ancestry, a pigmentation trait, responsiveness to a drug, or susceptibility to a disease.” (abstract)

With respect to claim 1, Gaskin receives indications of individuals, and retrieves genotypic data for each individual after performing particular multiplexed assay to generate SNP and AIM data.  The genotypic SNP and AIM data for each individual can be compared, as in figure 1.  Figure 1 is a diagram exemplifying a display of a comparison of chromosomal segments between father, mother and child.  Shades of grey and black are used to indicate certain amounts of identity or non-identity or a measure of similarity.  Figures 2-4, 6-7,  use “triangle plots” to display individual ancestry estimates (a trait) resulting from the SNP comparisons.  Figure 10 represents the biogeographic ancestry admixture proportions for 8 members of a family pedigree.  Gaskin discloses computer systems and computer program products for carrying out these steps (ANCESTRYbyDNA TM V1.0, 2.0, and/or 3.0 and MALD).
With respect to claim 2, receiving an indication of the type of genomic information to display is the step of identifying whether SNP or AIM data is utilized and a measure of similarity.
With respect to claims 3, 5,  and 7, the selection of the type of genotypic information is accepted and can be SNP data, or AIM data, or other “user-defined genetic data”.  
With respect to claims 4 and 6, Gaskin discusses utilizing the genotypic information to assess the inheritance of a particular traits throughout.  Figure 10 represents the biogeographic ancestry admixture proportions for 8 members of a family pedigree.  Circles represent females, squares represent males, and the BGA is displayed as a fraction.  Other figures show the distributions of SNP related to certain traits.  (ancestry, proportional ancestry, drug response, pigmentation, etc)
“[0146] For example, in screen of genetic markers associated with patient response to the cholesterol lowering drug, Lipitor.TM., in terms of low-density lipoprotein (LDL) response, which is an indicator of favorable response, some of the most powerful markers identified for LDL response to Lipitor.TM. were gene types that are not immediately recognized as relevant for drug response, including, for example, TYR, OCA2, TYRP, FDPS, and HMGCR (see, also, Intl. Publ. No. WO 03/002721 (PCT/US02/20847), and Intl. Publ. No. WO 03/045227 (PCT/US02/38345), each of which is incorporated herein by reference). When combined with markers from genes that are biologically relevant for response, they augment the ability to make accurate inferences of response from the DNA. Each of these markers also is an excellent AIM, indicating that the linkage of the AIMs to drug response is likely a function of ancestral differences in response proclivity (see Example 5).”

With respect to claims 8-11, color coding, using various symbols or display formats are disclosed by Gaskin in the discussion of the Figure 10.  
With respect to claim 12, Gaskin discloses indications of all chromosomes of the individual be displayed separately ([0034], Fig 1, 11, 12).
With respect to claim 13-14, Gaskin discloses an indication of genomic regions that are not identical or are lacking in information, for example at [0150, 0170], and disclosures of LD etc.. 
With respect to claim 15, Figure 12 shows indications of chromosomal locations.  
With respect to the initial half of claim 16, reciting a method step limitation, figures 11 and 12 show the two chromosomes separately.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,275,569. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to receiving indications of individuals, retrieving genotypic data of the individuals, making comparisons of the genotypic data, and displaying the comparisons, graphically, using symbols, colors, graphs, charts, bars or other graphical elements.  The patent is more limited in scope than the instant application.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,643,740. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to receiving indications of individuals, retrieving genotypic data of the individuals, making comparisons of the genotypic data, and displaying the comparisons, graphically, using symbols, colors, graphs, charts, bars or other graphical elements.  The patent is more limited in scope than the instant application.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,864,835. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to receiving indications of individuals, retrieving genotypic data of the individuals, making comparisons of the genotypic data, and displaying the comparisons, graphically, using symbols, colors, graphs, charts, bars or other graphical elements.  The patent is more limited in scope than the instant application.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,170,873. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to receiving indications of individuals, retrieving genotypic data of the individuals, making comparisons of the genotypic data, and displaying the comparisons, graphically, using symbols, colors, graphs, charts, bars or other graphical elements.  The patent is more limited in scope than the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1672